DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benisty et al. (US Pub. No. 2018/0069658), hereinafter referred to as Benisty.
Referring to claim 8, Benisty discloses a method comprising: receiving, by a processing device of a memory system, from the host system, translation layer metadata and associated protection metadata (fig. 1, item 155; data indicative of address translation tables or Flash translation layer mappings, [0004]; data 153 and metadata 154 that is associated with the data 153…metadata 154 may include ECC data, cyclical redundancy check (CRC) data, [0040-0041]; initiate an operation that uses data stored at the HMB 151. For example, the first processing thread 163 executing at the memory management circuitry 162 may initiate an address translation operation, [0049]), wherein the translation layer metadata comprises one or more logical-to-physical address translation data or Flash translation layer (FTL) mapping data; [0037]), and wherein the protection metadata comprises an application tag identifying a logical block of the translation layer metadata (metadata 154 also includes a second identifier…the second identifier 147 may include a pool tag, [0041]; The pool tag may be a 4-byte identifier of the entity that requested allocation of the block of memory. If a portion of data stored at the HMB 151 is overwritten due to improper allocation of a memory block within the HMB 151, the pool tag may identify the entity, [0054]) and a guard tag comprising redundancy metadata associated with the logical block (HMB 151 may store data and metadata associated with the data…metadata 154 may include ECC data, cyclical redundancy check (CRC) data; [0040-0041]); validating, using the protection metadata, the translation layer metadata (data 153 (or the portion thereof) may be ECC decoded by the ECC engine 166. In a particular implementation, the ECC engine 166 performs single error correct, multiple error detect (SEC-MED) decoding on the data 153 prior to the data 153 being provided to the memory management circuitry; [0052]); and utilizing the translation layer metadata for performing a memory access operation (access mapping data, such as logical-to-physical address translation data or Flash translation layer (FTL) mapping data, to determine a physical address of the data at the memory; [0037]).

As to claim 9, Benisty discloses responsive to validating the translation layer metadata (data 153 (or the portion thereof) may be ECC decoded by the ECC engine 166. In a particular implementation, the ECC engine 166 performs single error correct, multiple error detect (SEC-MED) decoding on the data 153 prior to the data 153 being provided to the memory management circuitry; [0052]), storing the translation layer metadata on a volatile memory device of the memory system (mapping data is frequently accessed (e.g., to perform address translations for read operations and write operations), storing the mapping data at a location that has a lower access latency may improve operation of the data storage device 102. As an example, storing the mapping data at a volatile memory, such as a DRAM; [0037]).

As to claim 11, Benisty discloses validating the translation layer metadata further comprises: computing a cyclic redundancy check value for the translation layer metadata (cyclical redundancy check (CRC) data, [0041]).

As to claim 13, Benisty discloses receiving the translation layer metadata from the host system is performed via a PCIe interface (access interface manager 172 may cause the data storage device 102 to communicate with the access device 150 in accordance with a peripheral component interconnect express (PCIe) standard; [0050]).

As to claim 14, Benisty discloses utilizing the translation layer metadata for performing the memory access operation further comprises: performing at least one of: a read operation or a write operation (read data from and write data, [0027]) with respect to a physical address specified by the translation layer metadata (to access the data at the memory 104, the memory management circuitry 162 may access mapping data, such as logical-to-physical address translation data or Flash translation layer (FTL) mapping data, to determine a physical address; [0037]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12, 15, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pub. No. 2019/0286571), hereinafter referred to as Mori, in view of Benisty.
Referring to claim 1, Mori discloses a memory system (fig. 1), comprising: a first memory device (NAND memory 10, fig. 1); and a processing device (CPU 21, fig. 1, [0055]), operatively coupled to the first memory device, the processing device to perform operations comprising: retrieving, from the first memory device, translation layer metadata (read controller 23 may select a logical-physical address translation table…based on the metadata 221; [0062]) comprising one or more logical-to-physical (L2P) records, wherein an L2P record of the one or more of L2P records maps a logical block address to a physical address identifying a memory block in the memory system (a logical address range may be recorded in the metadata 221. The logical address range may be a range of logical addresses covered by corresponding logical-physical address translation table 220; [0036]); generating protection metadata for at least a generates one ECC frame 230 that includes the plurality of logical-physical address translation tables 220 and the error correction code 231. The generated ECC frame 230 may be stored in consecutive areas in the NAND memory; [0037]), wherein the protection metadata comprises an application tag identifying a logical block of the translation layer metadata (a logical address range included by the metadata, which is added to the third logical-physical address translation information, as tag information, [0017]; tag information of a desired logical-physical address translation table, [0053]); and causing a host system connected to the memory system to store the portion of the translation layer metadata (read controller 23 may cache one or more logical-physical address translation tables 220 in the cache memory 27; [0051]) in a host memory residing on a second memory device of the host system (the logical-physical address translation table 220 may be cached in the host, [0102]).
As demonstrated above, Mori teaches reading a portion of the translation layer metadata and the protection metadata. Mori does not appear explicitly disclose the protection metadata comprises a guard tag comprising redundancy metadata associated with the logical block, the host memory being a host memory buffer, nor the combined storage of the protection metadata in a host memory buffer.
However, Benisty teaches a guard tag comprising redundancy metadata associated with the logical block and a technique of storing data and corresponding protection metadata in host memory buffer (HMB 151 may store data and metadata associated with the data…metadata 154 may include ECC data, cyclical redundancy check (CRC) data; [0040-0041]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to modify the storage system of Mori to include the CRC and host buffer memory configuration of Benisty because the CRC would facilitate detecting corrupt data and the configuration would make frequently accessed data quickly available and reduce required storage capacity of the storage device. Additionally, one of ordinary skill would recognize the ECC anticipated by Mori and the CRC anticipated by Benisty as both techniques for ensuring data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to substitute the ECC of Mori with the CRC of Benisty because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).
The suggestion/motivation for doing so would have been to identify corrupt data for cleanup operations to provide quick access and reduced size and cost of the storage device (Benisty: [0004], [0023]).
Therefore, it would have been obvious to combine Mori and Benisty to obtain the invention as specified in the instant claim.

As to claim 2, Mori discloses the first memory device is a non-volatile memory device (NAND Memory 10, fig. 1).
cache…memory such as a random access memory (RAM); [0004]).

As to claim 4, Mori discloses the generating the protection metadata further comprises: computing a value for the portion of the translation layer metadata (generates one ECC frame 230 that includes the plurality of logical-physical address translation tables 220 and the error correction code; [0037]).  
Mori does not appear to explicitly disclose a cyclic redundancy check value.
However, Benisty discloses a cyclic redundancy check value (metadata may include…CRC, [0022]).
One of ordinary skill would recognize the ECC anticipated by Mori and the CRC anticipated by Benisty as both techniques for ensuring data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to substitute the ECC of Mori with the CRC of Benisty because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).

As to claim 12, the combination of Mori in view of Benisty discloses retrieving the translation layer metadata from a non-volatile memory device of the memory system (Mori: read controller 23 may select a logical-physical address translation table…based on the metadata 221; [0062]; generating the associated protection metadata for at least a portion of the translation layer metadata (Mori: generates one ECC frame 230 that includes the plurality of logical-physical address translation tables 220 and the error correction code 231. The generated ECC frame 230 may be stored in consecutive areas in the NAND memory; [0037]); and causing the host system to store the portion of the translation layer metadata and the associated protection metadata in a host memory buffer residing on a volatile memory device of the host system (Benisty: HMB 151 may be implemented using storage space on a volatile memory, [0028]; HMB 151 may store data and metadata associated with the data…metadata 154 may include ECC data, cyclical redundancy check (CRC) data; [0040-0041]). The suggestion/motivation to combine remains as indicated above.


Referring to claim 15, Mori discloses a method comprising: retrieving, by a processing device (CPU 21, fig. 1, [0055]) of a memory system (memory system 1, fig. 1), from a non-volatile memory device (NAND memory 10, fig. 1) of the memory system, translation layer metadata comprising one or more logical-to-physical (L2P) records (read controller 23 may select a logical-physical address translation table…based on the metadata 221; [0062]), wherein an L2P record of the one or more of L2P records maps a logical block address to a physical address identifying a memory block in the memory system (a logical address range may be recorded in the metadata 221. The logical address range may be a range of logical addresses covered by corresponding logical-physical address translation table 220; [0036]); storing the translation layer metadata on a volatile memory device of the memory sub- system (cache…memory such as a random access memory (RAM), [0004]; read controller 23 may cache one or more logical-physical address translation tables 220 in the cache memory 27; [0051]); retrieving, from the volatile memory device, at least a portion of the translation layer metadata cache one or more logical-physical address translation tables 220 in the cache memory 27; [0051]); generating protection metadata for the portion of the translation layer metadata (generates one ECC frame 230 that includes the plurality of logical-physical address translation tables 220 and the error correction code 231. The generated ECC frame 230 may be stored in consecutive areas in the NAND memory; [0037]), wherein the protection metadata comprises an application tag identifying a logical block of the translation layer metadata (a logical address range included by the metadata, which is added to the third logical-physical address translation information, as tag information, [0017]; tag information of a desired logical-physical address translation table, [0053]); and causing a host system connected to the memory system to store the portion of the translation layer metadata in a host memory residing on a memory device of the host system (the logical-physical address translation table 220 may be cached in the host, [0102]).
As demonstrated above, Mori teaches reading a portion of the translation layer metadata and the protection metadata. Mori does not appear explicitly disclose the protection metadata comprises a guard tag comprising redundancy metadata associated with the logical block, the host memory being a host memory buffer residing on a non- volatile memory device, nor the combined storage of the protection metadata in a host memory buffer.
However, Benisty teaches a guard tag comprising redundancy metadata associated with the logical block and a technique of storing data and corresponding protection metadata in a host memory buffer residing on a non-volatile memory device (HMB 151 may use storage space on a non-volatile memory, [0028]; HMB 151 may store data and metadata associated with the data…metadata 154 may include ECC data, cyclical redundancy check (CRC) data; [0040-0041]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to modify the storage system of Mori to include the CRC and host buffer memory configuration of Benisty because the CRC would facilitate detecting corrupt data and the configuration would make frequently accessed data quickly available and reduce required storage capacity of the storage device.  Additionally, one of ordinary skill would recognize the ECC anticipated by Mori and the CRC anticipated by Benisty as both techniques for ensuring data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori and Benisty before him or her, to substitute the ECC of Mori with the CRC of Benisty because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).
The suggestion/motivation for doing so would have been to identify corrupt data for cleanup operations to provide quick access and reduced size and cost of the storage device (Benisty: [0004], [0023]).
Therefore, it would have been obvious to combine Mori and Benisty to obtain the invention as specified in the instant claim.

As to claims 18 and 23, the combination of Mori in view of Benisty discloses receiving, from the host system, the portion of the translation layer metadata and the protection Benisty: 155, fig. 1); responsive to successfully validating, based on the protection metadata, the portion of the translation layer metadata (Benisty: data 153 (or the portion thereof) may be ECC decoded by the ECC engine 166. In a particular implementation, the ECC engine 166 performs single error correct, multiple error detect (SEC-MED) decoding on the data 153 prior to the data 153 being provided to the memory management circuitry; [0052]), utilizing the portion of the translation layer metadata for performing a memory access operation (Benisty: to access the data at the memory 104, the memory management circuitry 162 may access mapping data, such as logical-to-physical address translation data or Flash translation layer (FTL) mapping data, to determine a physical address; [0037]). The suggestion/motivation to combine remains as indicated above.

As to claim 19, Mori discloses storing the portion of the translation layer metadata on the first memory device (cache one or more logical-physical address translation tables 220 in the cache memory 27; [0051]).

As to claim 20, the combination of Mori in view of Benisty discloses receiving the translation layer metadata from the host system is performed via a PCIe interface (access interface manager 172 may cause the data storage device 102 to communicate with the access device 150 in accordance with a peripheral component interconnect express (PCIe) standard; [0050]). One of ordinary skill would recognize the PCIe anticipated by Benisty as a well-known and commonly implement industry standard of device interconnects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As to claim 21, the combination of Mori in view of Benisty discloses the generating the protection metadata further comprises: computing a cyclic redundancy check value for the portion of the translation layer metadata (Benisty: metadata 154 may include…cyclical redundancy check (CRC) data; [0040-0041]). The suggestion/motivation to combine remains as indicated above.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Benisty, as applied to claims 1-4, 12, 15, 18-21, and 23 above, further in view of Lee et al. (US Pub. No. 2020/0151040), hereinafter referred to as Lee.
As to claims 5 and 22, the combination of Mori in view of Benisty does not appear to explicitly disclose requesting the host system to allocate the host memory buffer of a specified size.
However, Lee discloses requesting the host system to allocate the host memory buffer of a specified size ([0033]).
Mori, Benisty, and Lee are analogous art because they are from the same field of endeavor, managing storage accesses.

The suggestion/motivation for doing so would have been to optimize the HBM size (Lee: [0033]).
Therefore, it would have been obvious to combine Mori, Benisty, and Lee to obtain the invention as specified in the instant claim.

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Benisty, as applied to claims 1-4, 12, 15, 18-21, and 23 above, further in view of Inbar et al. (US Pub. No. 2018/0239547), hereinafter referred to as Inbar.
As to claims 10 and 24, the combination of Mori in view of Benisty does not appear to explicitly disclose responsive to modifying the translation layer metadata, storing the translation layer metadata on a non-volatile memory device of the memory system.
However, Inbar discloses responsive to modifying the translation layer metadata, storing the translation layer metadata on a non-volatile memory device of the memory system ([0118]).
Mori, Benisty, and Inbar are analogous art because they are from the same field of endeavor, managing storage accesses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Mori, Benisty, and Inbar 
The suggestion/motivation for doing so would have been to ensure mappings are updated as necessary (Inbar: [0118]).
Therefore, it would have been obvious to combine Mori, Benisty, and Inbar to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
With respect to the rejections of independent claims 1, 8, and 15, particularly regarding the teachings of Benisty, on pg. 7 of the response the Applicant asserts: 
"Benisty’s 'pool tag’ is an ‘identifier of the entity that requested allocation of the block memory’ (see Benisty, at 0054). Therefore, Benisty’s 'pool tag’ cannot be reasonably interpreted as anticipating the claimed application tag identifying a logical block of the translation layer metadata.”
The Examiner respectfully disagrees. The particular claim limitation which is disputed is an "application tag identifying a logical block of the translation layer metadata”. The "translation layer metadata" is disclosed by Benisty teaching address translation tables or Flash translation layer mappings, in paragraph [0004]. Benisty teaches the tables/FTL are written to the HMB, see [0004], as well as the data of the HMB being overwritten by an entity, see [0054]. 
Regarding the similar remarks conveyed in the Advisory Action of December 21, 2021, the applicant asserts:
“However, in the absence of further teachings, Benisty’s identifier of an entity that stores data in a memory buffer cannot be reasonably interpreted as identifying the memory buffer, at least because Benisty has no teachings that would prevent an entity from storing data in multiple buffers.”
The Examiner respectfully disagrees. The remarks of the Advisory Action were not intended to show “Benisty’s identifier...identifying the memory buffer”, the remarks demonstrated Benisty teaching a pool tag which provides an entity identifier. The HMB of Benisty is written with tables/FTL mapping data (i.e., translation layer metadata), and an entity can cause a portion of the HMB to be overwritten/corrupted. Therefore, the pool tag is employed in the act of “identifying” the association of the entity which caused the overwritten/corrupted and the portion of data stored at the HMB, to include the tables/FTL mapping data, which represents a logical block of translation layer metadata.

Regarding claim independent claims 1 and 15, and the teachings of the prior art of Mori, the Applicant asserts:
The Office action references several passage of Mori teaching “tag memory 28.” However, Mori has no teachings that could be reasonably interpreted as the claimed application tag identifying a logical block of the translation layer metadata.”
The Examiner respectfully disagrees. The rejection explicitly noted the metadata including “tag information” pertaining to stored translation data. Therefore, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, US Pub. No. 2002/0172081 of Mukaida et al. is relevant to generation and maintaining of translation tables, including the storage of corresponding logical block addresses and CRC data, see [0132].
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184